FILED
                            NOT FOR PUBLICATION                             MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL JULIAN MANEY,                               No. 14-35881

               Plaintiff - Appellant,            D.C. No. 6:13-cv-00981-SI

 v.
                                                 MEMORANDUM*
KRISTIN A. WINGES-YANEZ,
Chairperson, Oregon Board of Parole &
Post-Prison Supervision (Board); KIM
GONZALES, Hearings/Scheduling Clerk,
Board,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Paul Julian Maney, an Oregon state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action seeking injunctive and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
declaratory relief in connection with parole hearings. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. ReadyLink Healthcare, Inc. v. State Comp.

Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014). We affirm.

       The district court properly dismissed Maney’s action as barred under

Younger v. Harris, 401 U.S. 37 (1971), because federal courts are required to

abstain from interfering with pending state court proceedings where “the federal

action would have the practical effect of enjoining the state proceedings.”

ReadyLink, 754 F.3d at 759 (setting forth requirements for Younger abstention in

civil cases, and explaining that “the date for determining whether Younger applies

is the date the federal action is filed” (citation and internal quotation marks

omitted)).

      The district did not abuse its discretion by denying leave to amend because

amendment would have been futile. See Chappel v. Lab. Corp. of Am., 232 F.3d

719, 725-26 (9th Cir. 2000) (setting forth standard of review and explaining that a

district court may deny leave to amend where amendment would be futile).

      The district court did not abuse its discretion by denying Maney’s motion for

reconsideration because Maney failed to demonstrate any grounds for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and explaining circumstances


                                           2                                      14-35881
warranting reconsideration).

        Maney’s motion for extension of time, filed November 4, 2014, is denied as

moot.

        AFFIRMED.




                                          3                                  14-35881